Exhibit 10.1

 

TWELFTH AMENDMENT TO CREDIT AGREEMENT

 

This Twelfth Amendment to Credit Agreement (this “Amendment”) is entered into as
of June 29, 2017, by and among NeoPhotonics Corporation, a Delaware corporation
(“Borrower”), Lenders (as defined below) and Comerica Bank, as administrative
agent for Lenders (in such capacity, “Agent”).

 

RECITALS

 

A.            Borrower previously entered into that certain Revolving Credit and
Term Loan Agreement dated as of March 21, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
with the certain financial institutions from time to time parties thereto
(collectively, “Lenders”), and Agent.

 

B.            Borrower, Agent and Lenders desire to amend the Credit Agreement
on the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, Borrower, Agent and Lenders hereby agree as follows:

 

1.             The defined term, “Twelfth Amendment Effective Date”, is added to
Section 1.1 of the Credit Agreement in alphabetical order as follows:

 

“‘Twelfth Amendment Effective Date’ means June 29, 2017.”

 

2.             The definition of “Revolving Credit Maturity Date” set forth in
Section 1.1 of the Credit Agreement is amended and restated in its entirety as
follows:

 

“‘Revolving Credit Maturity Date’ shall mean the earlier of (i) August 31, 2017
and (ii) the date on which the Revolving Credit Aggregate Commitment shall
terminate in accordance with the provisions of this Agreement.”

 

3.             The first sentence of Section 7.9(a) of the Credit Agreement is
amended and restated in its entirety as follows:

 

“Maintain EBITDA (for the two (2) consecutive fiscal quarters then ending) as of
the last day of each fiscal quarter of not less than fifty percent (50%) of the
Projected EBITDA; provided, however, that with respect to the fiscal quarter
ended June 30, 2017, Borrower shall be deemed to have complied with this
covenant if it demonstrates to Agent’s satisfaction that Borrower generated a
loss (calculated as negative Adjusted EBITDA) not to exceed 175% of Projected
EBITDA as determined based on the financial forecast dated as of June 7, 2017
provided to Agent on June 29, 2017.”

 

4.             Section 8.1(a) is amended and restated in its entirety as
follows:

 

“(a)         Indebtedness of any Credit Party to the Agent and the Lenders under
this Agreement and/or the other Loan Documents, provided, however, that
commencing on

 

--------------------------------------------------------------------------------


 

the Fourth Amendment Effective Date, aggregate Indebtedness of the Borrower
owing to Comerica Bank shall not at any time exceed Twenty Million Dollars
($20,000,000);”

 

5.             Section 8.1(p) is amended and restated in its entirety as
follows:

 

“(p)         Debt of any Foreign Subsidiary, incurred at any time when no
Default or Event of Default has occurred and is continuing, both before and
after giving effect thereto (provided, however, that such Debt shall not be
guaranteed or otherwise secured by the Borrower or any Domestic Subsidiary),
provided, however, that with respect to Chinese-registered and
Hong-Kong-registered Foreign Subsidiaries, aggregate Debt among all such Foreign
Subsidiaries shall not at any time exceed Seventeen Million Dollars
($17,000,000) on an as-converted basis.”

 

6.             Section 8.1(i) is amended and restated in its entirety as
follows:

 

“(i)          Notwithstanding anything to the contrary in Section 8.1(p), Debt
incurred in favor of East West Bank by NeoPhotonics Dongguan Co., Ltd. and
NeoPhotonics (China) Co., Ltd. (which Debt may be guaranteed on an unsecured
basis by Borrower) in an aggregate amount not to exceed Five Million Dollars
($5,000,000) on an as-converted basis at any time; and

 

7.             This Amendment shall become effective (according to the terms
hereof) on the date (the “Twelfth Amendment Effective Date”) that the following
conditions have been deemed fully satisfied by Agent:

 

(a)                                 Agent shall have received counterpart
signature pages to this Amendment, duly executed and delivered by each of Agent,
Borrower and Lenders;

 

(b)                                 Borrower shall have paid to Agent all
reasonable costs and expenses, if any, that are due and owing to Agent and
Lenders as of the date hereof;

 

(c)                                  Agent and Lenders shall have received such
other documents and completion of matters as Agent or Lenders may deem necessary
or appropriate.

 

8.             Borrower hereby represents and warrants that, after giving effect
to this Amendment, (a) the execution and delivery of this Amendment are within
Borrower’s corporate powers, have been duly authorized, are not in contravention
of any law applicable to Borrower or the terms of its organizational documents,
and except to the extent previously obtained do not require the consent or
approval of any governmental body, agency or authority, and this Amendment and
the Credit Agreement (as amended hereby) shall constitute the valid and binding
obligations of Borrower, enforceable in accordance with their respective terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, fraudulent conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), (b) the representations and warranties set
forth in Article 6 of the Credit Agreement are true and correct in all material
respects on and as of the date hereof (other than any representation or warranty
that expressly speaks only as of a certain date), and (c) as of

 

2

--------------------------------------------------------------------------------


 

the Twelfth Amendment Effective Date, no Default or Event of Default shall have
occurred and be continuing.

 

9.             Except as specifically set forth herein, this Amendment (i) shall
not be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants), any of the Notes issued thereunder or
any of the other Loan Documents; and (ii) shall not constitute a waiver or
release by Agent or Lenders of any right, remedy, Default or Event of Default
under or a consent to any transaction not meeting the terms and conditions of
the Credit Agreement, any of the Notes issued thereunder or any of the other
Loan Documents. Furthermore, this Amendment shall not affect in any manner
whatsoever any rights or remedies of Lenders with respect to any non-compliance
by Borrower with the Credit Agreement or any other Loan Document, whether in the
nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

 

10.          Borrower and each other Credit Party hereby acknowledge and agree
that this Amendment and the amendment set forth herein do not constitute any
course of dealing or other basis for altering (i) any obligation of Borrower,
any other Credit Party or any other party or (ii) any rights, privilege or
remedy of Lenders under the Credit Agreement, any other Loan Document, any other
agreement or document, or any contract or instrument.

 

11.          Capitalized terms used in this Amendment but not expressly defined
herein shall have the respective meanings ascribed to them in the Credit
Agreement.

 

12.          This Amendment may be executed in two or more counterparts in
accordance with Section 13.9 of the Credit Agreement.

 

13.          This Amendment shall be construed in accordance with and governed
by the laws of the State of California, without regard to principles of conflict
of laws that would result in the application of the laws of a different
jurisdiction.

 

Signature pages follow.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower, Lenders and Agent have each caused this Amendment
to be executed by their respective duly authorized officers or agents, as
applicable, as of the date first set forth above.

 

 

COMERICA BANK, as Agent and sole Lender

 

 

 

By:

/s/ Robert Shutt

 

Name:

Robert Shutt

 

Title:

SVP

 

Signatures continue on following page.

 

Twelfth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NEOPHOTONICS CORPORATION

 

 

 

By:

/s/ Sandra Waechter

 

Name:

Sandra Waechter

 

Title:

Interim CFO

 

Twelfth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------